Case: 12-15131   Date Filed: 05/08/2013   Page: 1 of 6


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15131
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:11-cv-00058-WCO



SHAWN D. JACKSON,

                                                     Plaintiff - Appellant,

                                  versus


HALL COUNTY GOVERNMENT,
State of Georgia,
SHERIFF STEVE CRONIC,
COLONEL JEFF STRICKLAND,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                              (May 8, 2013)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
                   Case: 12-15131           Date Filed: 05/08/2013            Page: 2 of 6


        Shawn Jackson appeals the district court’s order granting summary judgment

in favor of two of his supervisors on his race discrimination and retaliation claims

filed under 42 U.S.C. § 1981. After careful review, we affirm.

        Because the facts of this case are described in detail in the magistrate judge’s

report and recommendation (R&R) to the district court, we provide only a brief

summary here.

        Jackson, an African-American man employed as a corporal by the Hall

County Sheriff’s Office, sued his supervisors, Sheriff Steve Cronic and Colonel

Jeff Strickland,1 alleging that the two discriminated against him because of his race

by failing to promote him to sergeant. Jackson and four other corporals applied for

promotion in March 2007. The sheriff’s office constructed a merit-based

promotion roster that remained in place for six months, and Jackson was fifth on

the list. Only four promotions were available during that time, but Jackson alleged

he was not promoted because of his race.

        Jackson also alleged Cronic and Strickland gave him unfavorable shift

assignments in a discriminatory manner and in retaliation for complaints he made

to the EEOC regarding the alleged promotion discrimination. Although corporals

usually patrol an entire unit made up of several districts and act in a supervisory

role, corporals are sometimes assigned to patrol a specific district if there are

1
  Jackson also sued the Hall County Government, but the district court dismissed those claims and Jackson does not
appeal from that order.

                                                        2
               Case: 12-15131     Date Filed: 05/08/2013     Page: 3 of 6


insufficient line officers to staff a particular shift. Jackson contends he was

assigned to patrol a specific district, rather than an entire unit, several times.

Finally, he alleged Cronic and Strickland retaliated by cancelling one of his

scheduled vacation days when Jackson was subpoenaed to testify at a trial.

      After discovery, Cronic and Strickland moved for summary judgment. The

matter was referred to a magistrate judge who, in a detailed R&R, recommended

that the district court render judgment in favor of Cronic and Strickland. As

relevant here, the magistrate judge found that Cronic and Strickland had articulated

a legitimate, non-discriminatory reason for the promotion decision, and Jackson

failed to show this proffered reason was pretextual. The judge also concluded that

Jackson had not established a prima facie discrimination case based on his shift

assignments because the assignments did not constitute adverse employment

actions. The magistrate judge also found the shift assignments could not sustain

Jackson’s retaliation claim, and the cancellation of Jackson’s vacation day, the

magistrate judge explained, was a mere “minor annoyance” that did not amount to

a materially adverse employment action.

      The district court adopted the magistrate judge’s R&R over Jackson’s

objections. The court first agreed with the magistrate judge that Jackson failed to

provide evidence of pretext sufficient to create a genuine issue of fact on his

failure-to-promote claim. Further, the district court determined that the shift


                                            3
              Case: 12-15131     Date Filed: 05/08/2013    Page: 4 of 6


assignments were not materially adverse actions and, for that reason, concluded

Jackson failed to make a prima facie case of discrimination or retaliation on that

ground. The same reasoning applied to Jackson’s claim based on cancellation of

one vacation day.

      Jackson spends much of his brief on appeal arguing that he established a

prima facie case of discrimination based on Cronic and Strickland’s alleged

promotion decisions. That, however, is irrelevant. The district court assumed that

Jackson could make such a showing but concluded his claim nonetheless failed.

He also argues summary judgment was inappropriate because evidence he

submitted created a genuine issue of fact regarding whether Cronic and

Strickland’s promotion decisions were pretextual. For the reasons set forth in the

magistrate judge’s detailed R&R (specifically, section V.B.2.c.) as affirmed in the

district court’s order, however, we conclude that Jackson cannot do so. Jackson’s

arguments to the contrary are based on conclusory allegations of “illegal

discriminatory intent,” not facts that could create a genuine issue to overcome

summary judgment.

      Jackson also disputes the district court’s conclusion that his shift

assignments were not materially adverse employment actions and, therefore, not a

basis for a discrimination or retaliation claim. But he points to nothing in the

record that would lead us to believe the assignments would have the kind of


                                          4
              Case: 12-15131     Date Filed: 05/08/2013    Page: 5 of 6


material effect that our case law contemplates would constitute an adverse action.

See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67-68 (2006)

(requiring actionable employer conduct to be “significant,” rather than “trivial,”

emphasizing that “petty slights or minor annoyances that often take place at

work”); Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1239 (11th Cir. 2001)

(“[T]o prove adverse employment action in a [discrimination] case . . . , an

employee must show a serious and material change in the terms, conditions, or

privileges of employment. Moreover, the employee’s subjective view of the

significance and adversity of the employer’s action is not controlling . . . .”). Thus,

as stated in the magistrate judge’s well-reasoned R&R (specifically, sections

V.B.3. and V.C.1.) and in the district court’s order, we conclude that Jackson’s

discrimination and retaliation claims based on his shift assignments fail as a matter

of law.

      The same is true for Jackson’s retaliation claim based on the cancellation of

a single planned vacation day. On appeal, Jackson contends the magistrate judge

and district court improperly weighed factual allegations in a light unfavorable to

him, pointing to paragraph 17 in his declaration. But the district court expressly

stated that, “even if the court accepts everything stated in paragraph 17” as true,

the cancellation did not constitute an adverse employment action as a matter of

law. Jackson does not and cannot refute this. Accordingly, and for the reasons the


                                           5
              Case: 12-15131     Date Filed: 05/08/2013   Page: 6 of 6


magistrate judge provided in section V.C.2. and the district court emphasized in its

order, we conclude that this claim also fails.

      For the foregoing reasons, we affirm the district court’s summary judgment

in favor of Cronic and Strickland.

      AFFIRMED.




                                           6